Citation Nr: 0822525	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  00-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hammertoes, degenerative joint disease and hallux valgus of 
the left foot.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease and hallux valgus of the right 
foot.


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Jr., Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1965.  
These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina partially granted the 
veteran's claim for a compensable evaluation for a bilateral 
foot disability by assigning the veteran two separate 10 
percent evaluations for his left and right foot disabilities.    

The veteran and his spouse testified in support of these 
claims at hearings held before a Hearing Officer at the RO in 
December 2000 and Veterans Law Judges in Washington, D.C. in 
May 2002 and May 2004.  Transcripts of the hearing testimony 
are now of record.

The Board affirmed the RO's February 2000 rating decision in 
May 2005.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In June 2006, based on a Joint Motion for Remand 
(joint motion), the Court issued an Order remanding the 
claims to the Board for compliance with the instructions in 
the joint motion.  

In November 2006, the Board in turn remanded the claims to 
the RO for additional action.  In May 2007, the Board 
partially granted one of the two claims on appeal by 
increasing the evaluation assigned the veteran's left foot 
disability to 30 percent.  As well, the Board denied an 
evaluation in excess of 10 percent for the veteran's right 
foot disability.  Thereafter, the veteran again appealed the 
Board's decision to the Court.  In March 2008, based on a 
Joint Motion For Partial Remand (second joint motion), the 
Court issued an Order remanding that portion of the May 2007 
decision denying an evaluation in excess of 30 percent for a 
left foot disability and an evaluation in excess of 10 
percent for a right foot disability to the Board for 
compliance with the instructions in the second joint motion.  

For the reasons that follow, the Board in turn REMANDS these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

The veteran claims entitlement to increased evaluations for 
his left and right foot disabilities.  Additional action is 
necessary before the Board decides these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not yet satisfied 
its duties to notify and assist; therefore, any decision to 
proceed in adjudicating the veteran's claims would prejudice 
the veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

For instance, the Court has indicated that VCAA notice must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

In this case, during the course of this appeal, the RO 
provided the veteran VCAA notice on his claims for increased 
evaluations, but given the Court's recent decision in 
Vazquez-Flores, such notice is inadequate.  It informed the 
veteran of the need to submit medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disabilities.  It did not inform the veteran of the need to 
submit evidence describing the effect any worsening has on 
his employment and daily life.  Such notice also did not 
inform the veteran of the need to submit more specific 
evidence satisfying the criteria for increased ratings under 
the diagnostic codes (DCs) pursuant to which his disabilities 
are rated.  This type of notice is necessary in this case as 
the DCs under which the veteran's foot disabilities are rated 
authorizes increased evaluations based on specific criteria, 
rather than on a mere showing of a worsening of the 
disabilities and their effect upon his employment and daily 
life.  The veteran has not submitted any statements or taken 
any actions, which show that he has actual knowledge of this 
requirement.  

In addition, in a written statement received in April 2008, 
the veteran's representative identified pertinent, 
outstanding medical records that need to be obtained in 
support of the veteran's appeal.  Attached to the statement 
is a written authorization to release such records, which the 
veteran signed.  This authorization should be used to secure 
the identified records on remand.  

Finally, under 38 U.S.C.A. § 5103A, VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the veteran's claims are 
nec
ess
ary
.  
The 
RO
afforded the veteran examinations during the course of this 
app
eal
, 
but 
the 
rep
ort
s
of these examinations are inadequate to decide these claims.  
The
rei
n, 
the 
exa
min
ers
did not provide all clinical findings and opinions necessary 
to 
com
ply 
wit
h 
the
parties' instructions in their second joint motion, as the 
Cou
rt 
ord
ere
d.  

The Board REMANDS this case for the following action:

1.  Provide the veteran VCAA notice 
pertaining to his claims, which satisfies 
the requirements of the Court's holdings, 
noted above.  Such notice must inform the 
veteran of the need to submit evidence 
describing the effect any worsening in 
his foot disabilities has on his 
employment and daily life and satisfying 
the specific criteria for increased 
ratings under the DCs pursuant to which 
these disabilities are rated.

2.  Utilizing the written authorization 
of record, request, secure and associate 
with the claims file all of the veteran's 
pertinent, outstanding medical records 
from Orthopaedics East in Greenville, 
North Carolina. 

3.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for increased evaluations for left and 
right foot disabilities.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all foot symptomatology, 
including, if appropriate, 
tenderness, pain, limitation of 
motion, ankylosis, and numbness;  

b) specifically indicate whether the 
veteran has flatfoot, claw foot, 
and/or malunion of the tarsal or 
metatarsal bones; 

c) characterize any flatfoot as 
mild, moderate, severe or 
pronounced; 

d) identify the toes affected by 
claw foot and indicate whether such 
condition is slight or more than 
slight, and/or involves tenderness, 
limitation of flexion of the ankle, 
shortened or marked contraction of 
the plantar fascia, painful 
callosities, and/or a marked varus 
deformity;  

e) characterize any malunion or 
nonunion of the tarsal or metatarsal 
bones as moderate, moderately severe 
or severe; 

f) considering all functional 
limitations caused by each foot 
disability, including those 
affecting the veteran's occupation 
and activities of daily living, 
characterize each foot disability 
moderate, moderately severe or 
severe;  

g) also opine whether the veteran's 
foot disabilities, alone, 
necessitate the use of a cane and 
wheelchair and, if so, whether such 
use is indicative of an actual loss 
of either foot;  

h) consider whether the veteran's 
foot symptoms cause functional loss 
due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically; 

i) describe generally the impact of 
the veteran's foot disabilities on 
his daily activities and 
employability; and

j) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.  

7.  Readjudicate the claims being 
remanded.  Based on the report of VA 
examination, consider whether increased 
evaluations are assignable on the basis 
that the veteran has functional loss of 
either foot.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also 


VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



